Citation Nr: 1014029	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. §1151 (West 2002) for residuals of osteomyelitis 
left leg/left hip.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2008 for further development.  

The Veteran presented testimony at a Board hearing in 
September 2008.  A transcript of the hearing is associated 
with the Veteran's claims folder. 

The Board notes that the claim was remanded in December 2008 
with instructions for the RO to obtain treatment records from 
the Bay Pines and Fort Myer VAMC from July 2000 to November 
13, 2000; and to schedule the Veteran for a VA examination.  
The RO fully complied with the Board's remand directives.  


FINDING OF FACT

The Veteran did not suffer any additional left leg/left hip 
disability as a result of VA treatment due to carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident of fault on the part of VA, or as a result of 
an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for residuals of osteomyelitis left leg/left hip have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated June 2006.   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Veteran notes that the 
RO sent the Veteran a January 2007 correspondence that fully 
complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained available medical treatment records, afforded 
the Veteran a physical examination in April 2009, obtained a 
medical opinion as to the etiology and severity of the 
disability, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

§1151

The Veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of 
osteomyelitis left leg/left hip that he contends were 
incurred as a result of treatment at a VA medical center.   
Formerly, 38 U.S.C.A. 
§ 1151 provided that "[w]here any Veteran suffers an injury 
or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such Veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such Veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits. See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. § 
1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision. The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104- 
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability. Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the Veteran. 38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those that are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.

The Board received the current claim in June 2006.  As noted 
above, the amended version of 38 U.S.C.A. § 1151 has added 
the requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

In the Veteran's June 2006 claim, he stated that he 
"initially injured [himself] due to a fall at my home in 
July 2000.  I immediately came to Fort Myers VAOPC for 
treatment.  I was in severe pain in my left hip and left 
leg."  He went on to state that he had already been 
diagnosed with peripheral neuropathy in his right leg; and 
that the clinic increased his medication for that condition.  
He stated that over the next few months, he continued 
receiving medication for the neuropathy; and that in November 
2000, he developed side effects from the increased dosage.  
He states that he sought treatment from Cape Coral Hospital, 
where he was told that his left hip was totally 
disintegrated.  He contends that he was transferred to Bay 
Pines VA medical clinic where he was diagnosed with 
osteomyelitis.  He contends that if the Fort Myers VAOPC had 
properly treated his broken hip in July 2000, he would not 
have developed osteomyelitis.  



The outpatient treatment records only contain one record 
dated in July 2000.  It reflects that on July 24, 2000, the 
Veteran was seen for a routine follow up examination for 
increased pain to his lower back and increased nerve pain and 
spasms.  There is no indication in this record that the 
Veteran incurred a fall or that he sought treatment for left 
hip/left leg pain.  

The next notation is dated September 11, 2000.  It states 
that the Veteran was still complaining of pain and swelling 
in his left leg and that he wanted to be treated on September 
15th.  

A September 15th treatment note states that the Veteran 
complained of left leg edema and pain of two weeks duration.  
Once again, there was no mention of a July 2000 fall or 
injury.  Instead, the Veteran reported that he fell onto 
concrete the very morning of the September 15th examination; 
and that he sustained a small abrasion to the medial left 
knee.  The Veteran stated that the left leg "blew up 
overnight and has gotten worse" with pain measuring 10/10.  
A September 2000 ultrasound Doppler of the lower extremities 
showed evidence of deep vein valvular incompetence in the 
popliteals bilaterally and also in the right femoral.  
Otherwise, the venous system of both lower extremities 
appeared to be normal.  There was no evidence of deep vein 
thrombosis.  

The Veteran underwent x-rays of the left femur in October 
2000.  The clinical history reflects that the Veteran was 
status post fall one month ago with painful weight bearing.  
The examination was limited due to the Veteran's inability to 
assume the proper positioning.  Consequently, the proximal 
one-third of the femur was not included.  There was no 
fracture or abnormality in the distal two-thirds of the femur 
including the knee joint.  

The Veteran was admitted to Cape Coral Hospital in November 
2000 with complaints of left hip pain.  The report included a 
history of present illness in which the examiner stated that 
"in July of this year [the Veteran] began to have increasing 
weakness of the left leg, which progressed to the point where 
he had to use a wheelchair."  The examiner then stated that 
the Veteran "had been seen for this at the VA, but the time 
frame and the amount of workup done at the VA is unclear."  
The examiner stated that both legs were of equal length; but 
that the Veteran had significant edema problems with both 
legs of unknown etiology.  It was primarily resolved with the 
use of Lasix.  The examiner then stated that on Friday or 
Saturday, the Veteran tried to get up out of his wheelchair 
and either fell back into the wheelchair or fell onto the 
floor.  "At this time he suffered injury to the left hip 
with shortening and external rotation of the hip and had 
tried to just stay home with this, but this morning the pain 
became severe enough that he had to come to the hospital via 
Emergency Medical Service."  X-rays of the left hip showed 
superior dislocation and a pseudoacetabulum with 
fragmentation of the head of the femur."  He noted that this 
was consistent with hip dislocation, possible avascular 
necrosis.  He was diagnosed with left hip pain and 
dislocation.  

In December 2000, the Veteran was admitted to the orthopedic 
service where he underwent further diagnostic study.  He once 
again reported that he began having increasing difficulty 
with weakness in his left leg beginning in July 2000 (though 
there is no reference to a fall).  It was again noted that 
just prior to admission (to the hospital) he fell from his 
wheelchair and noticed increased pain.  While at the 
hospital, he was noted to have leukocytosis and an elevated 
Sed Rate.  Review of x-rays demonstrated a collapse and 
erosion of the femoral head.  He was taken to the operating 
room in anticipation of doing a total hip arthroplasty.  
However, he had a significant collection of purulent drainage 
in the joint capsule.  An incision and drainage were 
performed and the femoral head was resected.  The examiner 
opined that the Veteran's period of convalescence would be 
six months.  His condition upon discharge from the hospital 
was "improved."  

The Board notes that records from Dr. Kagan include an 
October 2001 treatment report in which Dr. Kagan stated that 
the Veteran was "involved in an accident in July '00.  He 
presented to the ER at the VA hospital.  I have the records.  
He was going to have a hip replacement but, at the time of 
the approach, it turned out that it was infected."  The 
Board notes that a review of Dr. Kagan's records shows no 
findings attributed to a July 2000 accident.   

A September 2008 outpatient treatment report reflects that 
the veteran requested a statement regarding his left hip 
condition for a compensation and pension examination.  The 
veteran once again complained that he incurred a hip injury 
due to a fall in the summer of 2000.  He reported that he 
subsequently developed left lower extremity edema and was 
diagnosed with a left hip fracture and osteomyelitis that 
required surgical debridement including removal of part of 
the joint.  The examiner stated that "In my opinion the 
osteomyelitis of the hip was likely a result of a hip 
fracture, yet orthopedic opinion should be considered as 
well.  Unfortunately, the orthopedic doctor who took care of 
this patient no longer works at Bay Pines."  

The Board notes that the September 2008 examiner did not 
indicate whether she had reviewed the veteran's claims file.  
It would appear not since she failed to note that there are 
no clinical records dated July 2000 that indicate a fall or 
injury had occurred.  Moreover, the opinion is simply that 
osteomyelitis of the hip is likely the result of a hip 
fracture.  There is no indication that the veteran's 
osteomyelitis is due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part.

The Veteran underwent a VA examination in April 2009.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran once again complained of a fall 
which was followed by marked pain and swelling of the left 
lower extremity with edema and a sensation of "pins and 
needles from groin to foot."  

The examiner opined that any additional left leg/left hip 
disability was less likely than not the result of treatment 
(or failure to treat) the Veteran in 2000.  The rationale for 
his opinion was that there is no contemporaneous evidence of 
a July 2000 fall.  Instead, the evidence reflects that in 
September 2000, there was an acute vascular pathology which 
was addressed appropriately, ruling out DVT.  Then the 
Veteran sustained a fall in November 2000 which was addressed 
at a local facility prior to transfer to Bay Pines where he 
was diagnosed and treated.  The examiner found that 
subsequent follow up was appropriate.  

The Board notes that various treatment records have 
referenced a July 2000 fall.  A December 2000 treatment 
report includes a history of present illness in which the 
Veteran complained that he "began developing pain and 
weakness in his left leg in July 2000."  A July 2008 
treatment report referenced a "left hip injury that took 
place on July 2000."  However, these treatment reports 
simply reflect the history provided by the Veteran at each 
examination.  There are no clinical records dated July 2000 
that document any fall, or treatment for a left leg or left 
hip.     

The Board acknowledges the Veteran's statements indicating 
that he has incurred residuals of osteomyelitis left leg/left 
hip as a result of VA treatment.  The Board recognizes that 
recent case law has found that lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Veteran is certainly 
competent to report a fall in July 2000 and to report that he 
sought VA treatment at that time.  However, the Veteran's 
statements with regard to seeking VA treatment for a fall or 
injury in July 2000 are inconsistent with the overall record.  
The July 2000 VA record appears to document a regular follow-
up visit and does not reference any injury at that time.  
This is precisely the place where it would be expected that 
medical personnel would have documented any such report of 
injury by the Veteran.  The credibility of the Veteran with 
regard to VA treatment for an injury in July of 2000 is 
further diminished by a subsequent VA record in September 
2000 which references an injury two week before.  

To the extent that the Veteran's statements go to the 
question of medical causation or medical negligence, as a lay 
person he is not competent to offer such an opinion.  As 
discussed above, an appropriate medical opinion has been 
obtained, but it weighs against the Veteran's claim.  

The preponderance of the evidence is against a finding of any 
additional disability as a result of VA treatment due to 
carelessness, negligence or lack of proper skill or error in 
judgment, or to an unforeseen event.  Rather, it appears that 
the Veteran was properly treated for lower extremity 
complaints in September 2000.  In November 2000, the Veteran 
apparently fell out of his wheelchair and injured his left 
hip.  He sought treatment at a private facility and was 
transferred to a VA facility.  It appears that the 
osteomyelitis of the hip was related to the November 2000 
wheelchair injury, not to any July 2000 injury.  This is 
consistent with the contemporaneous medical records, the 
comment by the September 2008 examiner that the osteomyelitis 
of the hip was likely the result of the hip fracture, and the 
opinion of the April 2009 examiner.  With regard to VA's 
treatment of the Veteran in November 2000, the April 2009 
examiner has offered an opinion that the care at the VA 
facility was proper.  The examiner was of the opinion that it 
was less likely as not (less than a 50/50 probability) that 
additional left hip disability was caused by or a result of 
VA treatment or VA failure to treat the Veteran in 2000.  
This opinion was based on review of the entire record and was 
supported by a detailed rationale with reference to specific 
dates of treatment.  The Board finds the opinion to be 
persuasive and entitled to considerable weight. 

In sum, the Board must find that entitlement to compensation 
under 38 U.S.C.A. 
§ 1151 for residuals of osteomyelitis left leg/left hip is 
not warranted.  The preponderance of the evidence is against 
the Veteran's claim for 38 U.S.C.A. § 1151 compensation for 
residuals of osteomyelitis left leg/left hip.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


